DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-15-2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 4-15-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 24 and 25 have been added.
Claims 2, 8, 14, 17, 18, and 20.
Claims 1, 3, 4, 5, 7, 9, 10, 15, 19, and 23 are amended.
Claims 1, 3-7, 9-11, 15, 19, and 21-25 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
Applicant's arguments filed 4-15-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the Office Action has . 

	Regarding the 112(a) rejections, the 112(a) rejections have been withdrawn in view of the amendments o the claims, which have addressed the issues of claim 9. 

	Regarding the Applicant’s arguments on page 11 directed towards the Friend reference, the Examiner asserts that the Friend reference states that the vehicle will slow down or stop with respect to the avoidance zones of the obstacles, as confirmed by the Applicant on page 11 of the arguments, wherein the vehicle functions are described with respect to the vehicle traversing the work area. Therefore, in an event that the vehicle taught by Friend encounters an avoidance zone at any time, including while traversing the work area, the vehicle will either slow down or stop in response to the avoidance area of the obstacle, which encompasses the claim language for which Friend reference was applied. The claim language merely required that the vehicle reacts with respect to some repelling parameter in some way with respect to the vehicle and the obstacle, which is anticipated by Friend. Therefore, since Friend teaches slowing down the vehicle as a possible response to the detected avoidance zone, Friend anticipates slowly moving past the obstacle in a situation where the trajectory of the vehicle will not collide with the obstacle. 

Regarding the Applicant arguments directed towards Mintah on page 12, the Examiner notes that the claim language does appear to contain any language with respect to types of “digging operations”. Therefore, the material gathering taught by Mintah appear to encompass the claim language. 
.
Claim Objections
Claim 19 objected to because of the following informalities: The claim language “filed function” should read “field function”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 9, 10, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594).
An automated control system in a work vehicle for automating operation of a first task (see at least para.[0023], [0036-0038], and [0047-0049], Friend teaches the position of an implement of the vehicle is based on the virtual section of the map), the work vehicle having a frame (see at least para.[0017], Friend teaches a frame 16), 
propulsion system coupled to the frame and configured to move the work vehicle (see at least para.[0017], Friend teaches an engine 17), 
and an implement arrangement coupled to the frame and configured to load a material as the first task (see at least para.[0017], Friend teaches an implement or blade 15),
the control system comprising (see at least para.[0015-0016], Friend teaches automating tasks of a work vehicle): 
one or more electronic controllers having processing and memory architecture including (see at least para.[0027], Friend teaches a memory and a controller): 
a potential field module having (see at least para.[0036-0038], Friend teaches the controller performs the recited functions of the “potential field module”, and therefore anticipates the recited “potential field module”): 
a state determination unit configured to determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle (see at least para.[0036], Friend teaches the controller performs the recited functions of the “potential field module”, and therefore anticipates the recited “potential field module”. Also, see at least para.[0023], [0036-0038], and [0047-0049], Friend teaches the position of an implement of the vehicle is based on the virtual section of the map, wherein the position of the vehicle and/or implement defines the state of the vehicle, wherein the implement is determined to be loaded with material based on its position. Also, see at least para.[0016], Friend teaches controlling the work vehicle bucket based on an unloading condition to return to a digging position, wherein Friend anticipates autonomously identifying and selecting the unloading and digging 
the input data including data of the implement (see at least para.[0023], [0036-0038], and [0047-0049], Friend teaches the position of an implement of the vehicle is based on the virtual section of the map); 
a potential field function selection unit in communication with the state determination unit and configured to select a potential field function based on the determined state (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, wherein each section anticipates a section of the recited “potential field function”. Also, see at least para.[0027], Friend teaches using control algorithms to perform the functions of the vehicle  which anticipates the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections seen in Fig. 3 of Friend); 
wherein the potential field function selection unit is configured to select the potential field function to include a first potential field function representing at least a portion of the first task (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117, wherein the vehicle implement is actuated based on the relative distance of the end of the implement with respect to the map data sections);
a vector calculation unit in communication with the potential field function selection unit and configured to calculate a resulting action vector based on the potential field function with a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential for the work vehicle (see at least para.[0036-0041], [0057] and Fig.3, Friend ;
wherein the relative strength of potential for the first potential field function is based on a first task distance between a portion of the implement arrangement and a first task goal position within a pile of the material (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117, wherein the vehicle implement is actuated based on the relative distance of the end of the implement with respect to the map data sections);
and an action unit in communication with the vector calculation unit and configured to generate an actuator command based on the resulting action vector (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and the vehicle blade/bucket with respect to each of the sections in Fig. 3 using the controller 36 which performs the functions of the recited “action unit”, and therefore anticipates the recited “action unit”); 
and an actuator control module in communication with the potential field module and configured to receive the actuator command and to generate command signals for at least one actuator of the work vehicle to, at least in part, perform the first task (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and controlling the blade with respect to each of the sections in the map data).

Furthermore, Friend does not expressly indicate a gradient and an action vector in three dimensions. 
However, Guldner teaches calculate a resulting action vector as a gradient of the at least one potential field function with a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend with the teachings of Guldner to use a gradient to determine a resulting action vector in order to effectively control a vehicle trajectory to a target on a collision free path using a potential field, as recognized by Guldner in at least col. 2, lines 36-39. 
Friend in view of Guldner does not expressly indicate an action vector in three dimensions. However, Friend teaches controlling an excavator in at least para.[0016], wherein it was known in the art at the time of the invention to use an excavator with respect to three dimensions. 
Furthermore, Padilla teaches controlling an implement with respect to vectors in three dimensions (see at least para.[0004], [0020] and [0024-0025], Padilla teaches controlling an implement with respect to vectors in three dimensions). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Guldner with the teachings of Padilla to use a vector with 

Regarding claim 3, Friend teaches wherein a second task is associated with avoiding an obstacle at an obstacle position (see at least para.[0047], Friend teaches that obstacles are associated with avoidance zones), 
and wherein the potential field function selection unit is configured to select the potential field function (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and the avoidance zone of an obstacle, wherein the avoidance zone corresponds to a “potential field”. Also, see at least para.[0027], Friend teaches using control algorithms to perform the functions of the vehicle  which anticipates the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections seen in Fig. 3)
 as a second potential field function that defines potential as a function of distance between the position of the work vehicle and the obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle).
Friend does not expressly use the terminology “potential fields” and “vectors”, however, based on the steps disclosed by Friend in the rejection above, Friend at least anticipates these terms as seen in the rejection above. 
Furthermore, Guldner teaches “potential fields” and “vectors” (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields). 


Regarding claim 4, Friend teaches wherein the vector calculation unit is configured to calculate a first action vector component (see at least para.[0036-0037], Friend teaches operating the vehicle with respect to the position of the vehicle relative to the respective sections seen in Fig. 3, wherein the actions performed by the vehicle at each specific section corresponds to the recited “first action vector”) based on the first potential field function (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, which corresponds to the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections)
and a second action vector component (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance between the vehicle and an obstacle, wherein the actions performed by the vehicle with respect to the obstacle corresponds to the recited “second action vector”) based on the second potential field function (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle, wherein the avoidance zone of the obstacle corresponds to a “second potential field”, and the actions performed by the vehicle with respect to the avoidance zone corresponds to the recited “second potential field function”), 
Friend does not expressly indicate wherein the vector calculation unit is configured to sum at least the first action vector component and the second action vector component to generate the action vector. However, Friend at least anticipates the above limitations in a situation where at least one obstacle is located in the path of the vehicle while performing a task in a respective section seen in Fig. 3 and para.[0058-0062], wherein the a first vector representing the vehicle traveling is added to a vector in the opposite direction to make the vehicle slow down or stop).
Furthermore, Friend does not expressly indicate a gradient. 
However, Guldner teaches the vector calculation unit is configured to calculate a first action vector component as a gradient of the first potential field function and a second action vector component as a gradient of the second potential field function (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields),
wherein the vector calculation unit is configured to sum the first action vector component and the second action vector component to generate the action vector wherein the vector calculation unit is configured to sum at least the first action vector component and the second action vector component to generate the action vector (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Padilla with the teachings of Guldner to use a gradient to determine a resulting action vector in order to effectively control a vehicle trajectory to a target on a collision free path using a potential field, as recognized by Guldner in at least col. 2, lines 36-39. 

wherein the state determination unit is configured to, upon receipt of input data, update the state of the work vehicle based on the input data (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, wherein Friend teaches the positon data is updated in real-time, which anticipates updating the state of the work vehicle based on the input data), 
the potential field function selection unit is configured to update the potential field function based on the updated state (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, which corresponds to the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections. Therefore, since Friend teaches anticipates updating the corresponding “potential field function” in real-time based on the current position of the vehicle), 
the vector calculation unit is configured to update the resulting action vector based on the updated potential field function (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to the recited “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the section, wherein the controller 36 performs the specific action based on the vehicle current proximity to a respective section. Therefore, the commands used by the controller 36 to make the travel along a specific distance and direction in a respective section anticipates the recited “action vector”. Therefore, since Friend teaches performing the above steps in real-time, Friend anticipates updating the action vector based on the updated at least one potential field function), 
and the resulting action vector is configured to update the actuator command based on the updated resulting action vector (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and the vehicle blade/bucket with respect to each of the sections in Fig. 3 

Regarding claim 9, Friend teaches A work vehicle, comprising: 
a frame (see at least para.[0017, Friend teaches a frame 16); 
a propulsion system coupled to the frame and configured to move the work vehicle (see at least para.[0017], Friend teaches an engine 17); 
an implement arrangement coupled to the frame and configured to manipulate a material (see at least para.[0016], Friend teaches a bucket. Also, see at least para.[0017], Friend teaches a blade); 
and an electronic control system having processing and memory architecture operatively coupled to the propulsion system and the implement arrangement and configured to generate an actuator command to one or more of the propulsion system and the implement arrangement to perform a first task (see at least para.[0027-0028], friend teaches a controller 36. Also, see at least para.[0036], friend teaches the controller autonomously controlling the vehicle), 
the control system including: a potential field module with a state determination unit configured to determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle (see at least para.[0036], Friend teaches the controller performs the recited functions of the “potential field module”, and therefore anticipates the recited “potential field module”. Also, see at least para.[0023], [0036-0038], and [0047-0049], Friend teaches the position of an implement of the vehicle is based on the virtual section of the map, wherein the position of the vehicle and/or implement defines the state of the vehicle, wherein the implement is determined to be loaded with material based on its position. Also, see at least para.[0016], Friend teaches controlling the work vehicle bucket based on an unloading condition to return to a digging position, wherein Friend 
a potential field function selection unit in communication with the state determination unit and configured to select a potential field function based on the state (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, wherein the state of the vehicle is defined by the position of the vehicle with respect to each section. Also, see at least para.[0027], Friend teaches using control algorithms to perform the functions of the vehicle  which anticipates the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections seen in Fig. 3); 
wherein the potential field function selection unit is configured to select a potential field function to include a first potential field function representing the first task associated with loading the material from a pile with the implement arrangement and a second potential field function representing an obstacle (see at least para.[0058-0062], Friend anticipates a situation where at least one obstacle is located in the path of the vehicle while performing a task in a respective section seen in Fig. 3 and para.[0058-0062])
a vector calculation unit in communication with the potential field function selection unit and configured to calculate a resulting action vector based on the potential field function (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to the recited “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the ; 
wherein the vector calculation unit is configured to calculate the resulting action vector as a sum of a first action vector component of the first potential field function for a task distance between a current implement position and an initial task goal position within the pile of material as a first attractive response (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117, wherein the vehicle implement is actuated based on the relative distance of the end of the implement with respect to the map data sections, wherein Friend teaches driving towards the goal sections, which anticipates the “first attractive response”)
and a second action vector component representing a second potential field function for an obstacle distance between a current work vehicle position and an obstacle position as a first repulsive response wherein the vector calculation unit is configured to calculate the resulting action vector (see at least para.[0047], Friend teaches that obstacles are associated with avoidance zones. Also, see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and the avoidance zone of an obstacle, wherein the avoidance zone corresponds to a “potential field”. Also, see at least para.[0027], Friend teaches using control algorithms to perform the functions of the vehicle  which anticipates the recited “potential field functions”, and anticipates “selecting” the appropriate “potential field function” based on the current position of the vehicle relative to one or more sections seen in Fig. 3. Also, see at least para.[0058-0062], Friend anticipates a situation where at least one obstacle is located in the path of the vehicle while performing a task in a respective section seen in Fig. 3 and para.[0058-0062], wherein the vehicle drives towards the task and avoids the obstacles);
and an action unit in communication with the vector calculation unit and configured to generate the actuator command based on the resulting action vector (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and controlling the blade with respect to each of the sections in the map data).
Furthermore, Friend does not expressly indicate a gradient. 
However, Guldner teaches wherein the potential field function selection unit is configured to select the at least one potential field function to include at least a first potential field function representing the task and a second potential field function representing at least one obstacle (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields). 
wherein the vector calculation unit is configured to calculate the resulting action vector as a sum of a first action vector component representing a gradient of the first potential field function for a task distance between a current work vehicle position and a task goal position as a first attractive response and a second action vector component representing a gradient of the second potential field function for an obstacle distance between a current work vehicle position and an obstacle position as a first repulsive response (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields, wherein the target point provides a positive force component by attracting the vehicle and the obstacles provide a negative force component by repelling the vehicle)

Friend in view of Guldner does not expressly indicate an action vector in three dimensions. However, Friend teaches controlling an excavator in at least para.[0016], wherein it was known in the art at the time of the invention to use an excavator with respect to three dimensions. 
Furthermore, Padilla teaches controlling an implement with respect to vectors in three dimensions (see at least para.[0004], [0020] and [0024-0025], Padilla teaches controlling an implement with respect to vectors in three dimensions). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Guldner with the teachings of Padilla to use a vector with respect to three dimensions in order to effectively control a vehicle implement, as recognized by Padilla in at least para.[0003]. 

Regarding claim 10, Friend teaches wherein the state determination unit is configured to, 
upon receipt of input data, update the state of the work vehicle based on the input data (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, wherein Friend teaches the positon data is updated in real-time, which anticipates updating the state of the work vehicle based on the input data), 
the potential field function selection unit is configured to update the potential field function based on the updated state (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, which corresponds to the recited “potential field functions”, , 
the vector calculation unit is configured to update the action vector based on the updated potential field function (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the section, wherein the controller 36 performs the specific action based on the vehicle current proximity to a respective section. Therefore, the commands used by the controller 36 to make the travel along a specific distance and direction in a respective section anticipates the recited “action vector”. Therefore, since Friend teaches performing the above steps in real-time, Friend anticipates updating the action vector based on the updated at least one potential field function), 
and the action vector is configured to update the actuator command based on the updated action vector (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and the vehicle blade/bucket with respect to each of the sections in Fig. 3 using the controller 36 which performs the functions of the recited “action unit”, and anticipates the recited “action unit”. Therefore, since Friend teaches performing the above steps in real-time, Friend anticipates updating the actuator command based on the updated “action vector”).

Regarding claim 21, Friend teaches vector calculation unit is configured to calculate the first action vector component such that the first potential field function converges linearly along the distance between the at least the portion of the work vehicle and the goal position (see at least para.[0035], Friend teaches using a linear path between the vehicle and the target location); 
and wherein vector calculation unit is configured to calculate the second action vector component such that the second potential field function converges linearly along the distance between the position of the work vehicle and the obstacle position (see at least para.[0063], Friend teaches using a straight line to establish an avoidance zone for the vehicle).
Friend does not expressly indicate a gradient. 
However, Guldner teaches vector calculation unit is configured to calculate the first action vector component such that the gradient of the first potential field function converges linearly along the distance between the at least the portion of the vehicle and the goal position (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields)
and wherein vector calculation unit is configured to calculate the second action vector component such that the gradient of the second potential field function converges linearly along the distance between the position of the vehicle and the obstacle position (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Padilla with the teachings of Guldner to use a gradient to determine a resulting action vector in order to effectively control a vehicle trajectory to a target on a collision free path using a potential field, as recognized by Guldner in at least col. 2, lines 36-39. 

wherein vector calculation unit is configured to calculate the first action vector component such that the first potential field function converges linearly along the task distance (see at least para.[0035], Friend teaches using a linear path between the vehicle and the target location); 
and wherein vector calculation unit is configured to calculate the second action vector component such that the second potential field function converges linearly along the obstacle distance (see at least para.[0063], Friend teaches using a straight line to establish an avoidance zone for the vehicle).
Friend does not expressly indicate a gradient. 
However, Guldner teaches wherein vector calculation unit is configured to calculate the first action vector component such that the gradient of the first potential field function converges linearly along the task distance (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields); 
and wherein vector calculation unit is configured to calculate the second action vector component such that the gradient of the second potential field function converges linearly along the obstacle distance (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Padilla with the teachings of Guldner to use a gradient to 

Regarding claim 24, Friend teaches the implement arrangement includes a bucket (see at least para.[0016], Friend teaches a bucket), 
and wherein the relative strength of potential for the first potential field function is based on the task distance between an edge of the bucket and the task goal position within the pile of the material (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117, wherein the vehicle implement is actuated based on the relative distance of the end of the implement with respect to the map data sections).

Regarding claim 25, Friend teaches upon reaching a predetermined position within the pile  (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117, wherein the vehicle implement is actuated based on the relative distance of the end of the implement with respect to the map data sections and predetermined sections of the pile of material being moved), 
the potential field function selection unit is configured to select a second potential field function representing a further portion of the first task (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 117, wherein the vehicle implement is actuated to move the material to its final destination), 
wherein the relative strength of potential for the second potential field function is based on a second task distance between the implement arrangement and the ground such that the resulting action vector results the implement arrangement being repelled by the ground (see at least para.[0016], Friend teaches returning the bucket to its original position to perform another digging .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594), as applied to claim 4 above, and further in view of Tanaka (US Publication No. 2011/0178669).
Regarding claim 5, Friend teaches an image recognition module in communication with the potential field module and configured to receive image sensor data associated with first and second tasks (see at least para.[0030], Friend teaches using a visual image system, which anticipates generating data associated with any of the tasks performed by the vehicle. Also, see at least para.[0040], Friend taches generating data associated with the first task).  
Friend in view of Guldner and Padilla does not expressly indicate an image recognition module in communication with the potential field module and configured to receive image sensor data and to generate environmental parameters associated with the task, the environmental parameters including identification of one or more of the goal position and the obstacle position.
However, Tanaka teaches an image recognition module in communication with the potential field module (see at least para.[0074], Tanaka teaches potential field functions of the vehicle) and configured to receive image sensor data and to generate environmental parameters associated with the task (see at least para.[0092], [0152], and [0154], Tanaka teaches a camera), 
the environmental parameters including identification of one or more of the goal position and the obstacle position (see at least para.[0092], [0152], and [0154], Tanaka teaches identifying at least an obstacle using a camera).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Guldner and Padilla with the teachings of Tanaka to perform .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594), as applied to claim 1 above, and further in view of Burema (US Publication No. 2014/0303814).
Regarding claim 6, Friend does not expressly indicate a user interface (UI) control module in communication with the potential field module and configured to receive the task for the work vehicle from a user.
 However, Friend anticipates the above limitations in at least para.[0015], Friend teaches that a machine can operate autonomously, and para.[0031], wherein Friend teaches a user interface, which anticipates a “user interface” by which a user can input a task and then initiate the task for the autonomous machine.
Furthermore, Burema teaches a user interface (UI) control module in communication with the potential field module and configured to receive the task for the work vehicle from a user (see at least para.[0048] of Bruema). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Guldner and Padilla with the teachings of Burema to use a user interface (UI) control module in communication with the potential field module and configured to receive the task for the work vehicle from a user in order to allow a user to initiate a desired task using an autonomous vehicle, as recognized by Burema in at least para.[0048].

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Mintah (US Publication No. 2007/0260380), Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594).
Regarding claim 11, Friend teaches wherein the implement arrangement includes a bucket (see at least para.[0016], Friend teaches a bucket).
Friend does not expressly indicate the input data represents an amount of material in the bucket such that the state determination unit determines the state of the work vehicle based on the amount of material in the bucket.
However, Mintah teaches input data represents an amount of material in the bucket such that the state determination unit determines the state of the work vehicle based on the amount of material in the bucket (see at least para.[0022], [0026] and [0031], Mintah teaches determining the current payload weight of a bucket, wherein the state of the vehicle is based on the load state of the bucket).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Guldner and Padilla with the teachings of Mintah to use input data that is indicative of a loaded or unloaded bucket in order to achieve a final loaded weight of the bucket to perform an automated task for a work vehicle, as recognized by Mintah in at least para.[0002]. 

Regarding claim 19, Friend teaches A work vehicle, comprising: 
a frame (see at least para.[0017, Friend teaches a frame 16); 
a propulsion system coupled to the frame and configured to move the work vehicle (see at least para.[0017], Friend teaches an engine 17); 
an implement arrangement coupled to the frame and configured to manipulate a material (see at least para.[0016], Friend teaches a bucket. Also, see at least para.[0017], Friend teaches a blade); 
and an electronic control system having processing and memory architecture operatively coupled to the propulsion system and the implement arrangement and configured to generate an actuator command to one or more of the propulsion system and the implement arrangement to perform a task (see at least para.[0027-0028], friend teaches a controller 36. Also, see at least para.[0036], friend teaches the controller autonomously controlling the vehicle), the control system including: 
determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle (see at least para.[0036], Friend teaches the controller performs the recited functions of the “potential field module”, and therefore anticipates the recited “potential field module”. Also, see at least para.[0023], [0036-0038], and [0047-0049], Friend teaches the position of an implement of the vehicle is based on the virtual section of the map, wherein the position of the vehicle and/or implement defines the state of the vehicle, wherein the implement is determined to be loaded with material based on its position. Also, see at least para.[0016], Friend teaches controlling the work vehicle bucket based on an unloading condition to return to a digging position, wherein Friend anticipates autonomously identifying and selecting the unloading and digging positions of the implement, which anticipates identifying a “load condition” of the implement where the implement is empty and ready to perform digging. Therefore, Friend teaches that the positon of the implement is associated with a “load condition” of the vehicle); 
select a potential field function based on the state (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches using virtual sections such as sections 118, 115, 116, and 117 wherein the controller 36 controls the vehicle to perform a specific function in each section, wherein the state of the vehicle is defined by the position of the vehicle with respect to each section. Also, see at least ; 
calculate a resulting action vector based on distance and has a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential for the work vehicle (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to the recited “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the section, wherein the controller 36 performs the specific action based on the vehicle current proximity to a respective section. Therefore, the commands used by the controller 36 to make the travel along a specific distance and direction in a respective section anticipates the recited “action vector”, wherein the direction of the action vector corresponds to the “sign” of the direction with respect to the target position); 
generate the actuator command based on the resulting action vector (see at least para.[0016] and [0036-0037], Friend teaches controlling both the driving of the vehicle and controlling the blade with respect to each of the sections in the map data);
wherein the implement arrangement is a loader vehicle arrangement with a blade and a boom assembly to manipulate the material (see at least para.[0018], Friend teaches a blade 15 and a hydraulic cylinder 21 that performs the corresponding functions of the recited “boom assembly”, and therefore anticipates the recited “boom assembly”), 
and wherein the task command includes traveling to and loading the material at a first position and traveling to and unloading the material to a second position (see at least para.[0036] and 
and avoiding an obstacle at an obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle), 
and wherein, when the input data indicates that the work vehicle is away from the first position (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, which anticipates determining that the vehicle is away form a first position), electronic control system is configured to determine the state of the work vehicle to be traveling to the first position and avoiding the obstacle position (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, which anticipates determining that the vehicle travelling towards a first position. Also, see at least para.[0058] and that any ), 
select the potential field function to include a first potential field function associated with the first position  (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the section, wherein the controller 36 performs the specific action based on the vehicle current proximity to a respective section)
and a second potential field function associated with the obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle), 
wherein, when the input data indicates that the bucket is unloaded and the work vehicle is at the first position, the electronic control system is configured to determine the state of the work vehicle to be initially loading the material (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections at section 115 the vehicle begins loading the material), select the potential field function to include a third potential field function associated with a source of the material, and calculate the resulting action vector based on the third potential field function in view of a third distance between the bucket and the source of material (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 116 the vehicle begins driving forward after loading the material), 
wherein, when the input data indicates that the bucket is loaded and within the source of material and the work vehicle is at the first position, the electronic control system is configured to determine the state of the work vehicle to be further loading the material, select the potential field function to include a fourth potential field function associated with a ground plane (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections at section 115 the vehicle begins loading the material by lowering the vehicle blade into the ground, which anticipates a fourth potential field function that  is relative to the depth off the ground), and calculate the resulting action vector based on the fourth potential field function in view of a fourth distance between the bucket and the ground plane (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections at section 115 the vehicle begins loading the material by lowering the vehicle blade into the ground, which anticipates a fourth potential field function that  is relative to the depth off the ground, wherein the resulting vector determines the amount of distance that the blade is lowered into the ground ),
and calculate resulting the action vector as a first action vector component based on the first potential field function in view of a first distance between the work vehicle and the first position (see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to “potential fields”, wherein each section of the map data is and a second action vector component based on the second potential field function in view of a second distance between the work vehicle and the obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle),
and wherein, when the input data indicates that the work vehicle is away from the second position (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36), 
electronic control system is configured to determine the state of the work vehicle to be traveling to the second position (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, which anticipates determining that the vehicle is travelling towards at least a second position, such as the final position at 117) and avoiding the obstacle position (see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, which anticipates determining that the vehicle is avoiding a specific obstacle based on the vehicle’s current location and the respective location of the obstacle position. Also, see at least para.[0049], Friend teaches determining the state of the vehicle with respect to at least positon data input into the controller 36, wherein the positron of the vehicle defines the state of the vehicle), 
select a fifth potential field function associated with the second position (see at least para.[0036] and Fig. 3, Friend teaches moving material from a first positon to at least a second position, wherein the second positon encompasses any one of the sections seen in Fig. 3 that is after the section and the second potential field function associated with the obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle), 
and calculate the resulting action vector as a third action vector component based on the fifth potential field function in view of a fifth distance between the work vehicle and the second position (see at least para.[0036] and Fig. 3, Friend teaches moving material from a first positon to art least a third position, wherein the third positon corresponds to the section 117 seen in Fig. 3 of Friend. Also, see at least para.[0036-0041], [0057] and Fig.3, Friend teaches virtual sections in map data such as sections 118, 115, 116, and 117 that corresponds to the recited “potential fields”, wherein each section of the map data is associated with a specific action that is required to be performed by the vehicle within the section, wherein the controller 36 performs the specific action based on the vehicle current proximity to a respective section. Therefore, the commands used by the controller 36 to make the travel along a specific distance and direction in a respective section anticipates the recited “action vector”) and the second action vector component based on the second potential field function in view of the second distance between the work vehicle and the obstacle position (see at least para.[0062] and [0066], Friend teaches either slowing or stopping the vehicle with respect to the relative distance of the vehicle and an avoidance zone of the obstacle, which anticipates associating a direction and distance that a vehicle is required to keep away from a respective obstacle, and thus anticipates a “second action vector component”).
Friend does not expressly indicate and wherein the task command includes moving the material from a first position to a second position while avoiding an obstacle at an obstacle position. However, Friend at least anticipates the above limitations in a situation where at least one obstacle is located in  the vehicle is controlled with respect to both the current task and the obstacle.
Additionally, Friend does not expressly indicate the potential field function selection unit selects the at least one potential field function to include a first potential field function associated with the first position and a second potential field function associated with the obstacle position, and the vector calculation unit is configured to calculate the action vector as the combination of a first action vector component based on the first potential field function in view of a first distance between the work vehicle and the first position and a second action vector component based on the second potential field function in view of a second distance between the work vehicle and the obstacle position. However, Friend at least anticipates the above limitations in a situation where at least one obstacle is located in the path of the vehicle while performing a task to travel to a first position in a respective section seen in Fig. 3 and para.[0058-0062], whereby the vehicle is controlled with respect to both the current task and the obstacle. 
Friend does not expressly indicate the potential field function selection unit selects the at least one potential field function to include a third potential field function associated with the second position and the second potential field function associated with the obstacle position. However, Friend at least anticipates the above limitations in a situation where at least one obstacle is located in the path of the vehicle while performing a task to travel to a second position in a respective section seen in Fig. 3, and para.[0058-0062] whereby the vehicle is controlled with respect to both the current task and the obstacle. 
Additionally, Friend does not expressly indicate the vector calculation unit is configured to calculate the action vector as the combination of a third action vector component based on the third potential field function in view of a third distance between the work vehicle and the third position and the second action vector component based on the second potential field function in view of the second . However, Friend at least anticipates the above limitations in a situation where at least one obstacle is located in the path of the vehicle while performing a task to travel to a third position in a respective section seen in Fig. 3 and para.[0058-0062], whereby the vehicle is controlled with respect to both the current task and the obstacle. 
Friend does not expressly indicate a bucket associated with the boom, the input data indicates that the bucket is unloaded, and the input data indicates that the bucket is loaded.
However, Mintah teaches a bucket associated with the boom (see at least para.[0018] and Fig. 1, Mintah teaches a bucket lift actuator 23 and bucket tilt actuator 22, which corresponds to the recited “boom assembly”. Also, see at least para.[0026] and [0031], Mintah teaches controlling the bucket with respect to the characteristic of the material in order to carry a specific amount of material), 
the input data indicates that the bucket is unloaded (see at least para.[0026], Mintah teaches determining the current payload weight of a bucket, which anticipates determining that the bucket is unloaded),
and the input data indicates that the bucket is loaded (see at least para.[0026], Mintah teaches determining the current payload weight of a bucket, which anticipates determining that the bucket is loaded).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend with the teachings of Mintah to use input data that is indicative of a loaded or unloaded bucket in order to achieve a final loaded weight of the bucket to perform an automated task for a work vehicle, as recognized by Mintah in at least para.[0002].
Furthermore, Friend does not expressly indicate a gradient. 
However, Guldner teaches a vector calculation unit in communication with the potential field function selection unit and configured to calculate a resulting action vector representing a gradient that linearly converges based on distance and has a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential for the work vehicle (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the resulting motion vector is based on the direction and magnitude of the respective potential fields, wherein the gradient is a liner approximation),
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Mintah with the teachings of Guldner to use a gradient to determine a resulting action vector in order to effectively control a vehicle trajectory to a target on a collision free path using a potential field, as recognized by Guldner in at least col. 2, lines 36-39. 
Friend in view of Mintah and Guldner does not expressly indicate an action vector in three dimensions. However, Friend teaches controlling an excavator in at least para.[0016], wherein it was known in the art at the time of the invention to use an excavator with respect to three dimensions. 
Furthermore, Padilla teaches controlling an implement with respect to vectors in three dimensions (see at least para.[0004], [0020] and [0024-0025], Padilla teaches controlling an implement with respect to vectors in three dimensions). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Friend in view of Mintah and Guldner with the teachings of Padilla to use a vector with respect to three dimensions in order to effectively control a vehicle implement, as recognized by Padilla in at least para.[0003]. 

7	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594), as applied to claim 9 above, and further in view of Baker (US Publication No. 2003/0014165).
wherein the input data includes input data associated with a status of an other vehicle, 
and wherein the state determination unit is configured to determine the state based on the status of the at least one other vehicle.
However, Baker teaches input data includes input data associated with a status of an other vehicle (see at least para.[0107] and [0118], Baker teaches determining the position of at least one other vehicle, wherein the positon of the other vehicle corresponds to the status of the other vehicle), 
and wherein the state determination unit is configured to determine the state based on the status of the other vehicle (see at least para.[0107] and [0118], Baker teaches determining relative positon of each of the plurality of vehicle, wherein the relative position of a respective vehicle corresponds to the state of the respective vehicle).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention modify Friend with the teachings of Baker to determine a state based on the status of the at least one other vehicle in order prevent collisions between the vehicles and allow the vehicles to reach their respective destinations or goals, as recognized by Baker in at least para.[0003].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US Publication No. 2014/0222247) in view of Mintah (US Publication No. 2007/0260380), Guldner (US Patent 5758298) and Padilla (US Publication No. 2017/0218594), as applied to claim 19 above, and further in view of Andrea Moiola, Vector Calculus, 9-16-2016.
Regarding claim 23, Friend teaches electronic control system is configured to is configured to, upon determining the state to be traveling to the first position and avoiding the obstacle position, is configured to determine the potential field function for the work vehicle from a current position relative to the first position as a goal position (see at least para.[0036-0041], [0057] and Fig.3, Friend and at least one obstacle position a (see at least para.[0058-0062], Friend anticipates a situation where at least one obstacle is located in the path of the vehicle while performing a task in a respective section seen in Fig. 3 and para.[0058-0062], wherein the vehicle drives towards the task and avoids the obstacles). 
Friend does not expressly indicate according to a first expression in which:
U(q) = Ugoal(q) + Σ Uobstacle(q)
wherein:
U(q) is the at least one potential field function for the work vehicle at the current position,
Ugoal(q)is a first potential field function defined as a distance between the current position of the work vehicle and the goal position, and
ΣUobstacle(q) is a second potential field function defined as at least one distance between the current position of the work vehicle and the at least one obstacle position; 
and wherein the vector calculation unit is configured to calculate the resulting action vector at the current position according to a second expression in which:
F(q) = U(q) = Fatt(q) + Frep(q) = -ΔUatt(q) - ΔUrep(q)
wherein:
F(q) is the resulting action vector;
U(q) is the gradient of the at least one potential field function U(q);
Fatt( q) is an action vector component representing attractive forces of the first potential field function at the current position;
Frep (q) is an action vector representing repulsive forces of the second potential field function at the current position;
Uatt ( q) is a gradient of the first potential field function for the attractive forces; and Urep( q) is a gradient of the second potential field function for the repulsive forces.
However, Guldner teaches wherein the potential field module is configured to determine the at least one potential field function for the work vehicle at a current position relative to a goal position (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the target positon corresponds to the recited “goal position” and the attraction vectors are in a direction towards the target position) 
and at least one obstacle position (see at least col. 2, lines 36-39, and col.4, lines 1-12, Guldner teaches using potential fields to control the vehicle with respect to the gradient of the potential fields to determine a resulting motion vector of the vehicle, wherein the obstacle positon corresponds to the recited “obstacle position” and the repelling vectors are in a direction away from the obstacle position). 
Friend in view of Guldner and Padilla does not expressly indicate the above mathematical expressions, such as, U(q) = Ugoal(q) + Σ Uobstacle(q) ()
wherein:
U(q) is the at least one potential field function for the work vehicle at the current position,
Ugoal(q)is a first potential field function defined as a distance between the current position of the work vehicle and the goal position, and
ΣUobstacle(q) is a second potential field function defined as at least one distance between the current position of the work vehicle and the at least one obstacle position; 
and wherein the vector calculation unit is configured to calculate the resulting action vector at the current position according to a second expression in which:
F(q) = U(q) = Fatt(q) + Frep(q) = -ΔUatt(q) - ΔUrep(q)
wherein:
F(q) is the resulting action vector;
U(q) is the gradient of the at least one potential field function U(q);
Fatt( q) is an action vector component representing attractive forces of the first potential field function at the current position;
Frep (q) is an action vector representing repulsive forces of the second potential field function at the current position ();
Uatt ( q) is a gradient of the first potential field function for the attractive forces (see at least page 14, Moiola teaches vector gradients); and Urep( q) is a gradient of the second potential field function for the repulsive forces (see at least page 14, Moiola teaches vector gradients).
However, the above mathematical expressions merely represent the functions of Friend in view of Guldner and Padilla using well-known mathematical expressions associated with potential fields and gradients of vectors, as seen in, but not limited to, pages 1-112 of Moiola (Vector Calculus, 9-16 2016), particularly, pages 1-13 and 25, wherein vector calculus and gradients were known with respect to vector fields.
U(q) = Ugoal(q) + Σ Uobstacle(q) (see at least page 3, Moiola teaches vector addition)
wherein:
U(q) is the at least one potential field function for the work vehicle at the current position (see at least page 2, section 1.1,  Moiola teaches vector magnitude),
Ugoal(q)is a first potential field function defined as a distance between the current position of the work vehicle and the goal position (see at least page 2, section 1.1,  Moiola teaches vector magnitude), and
ΣUobstacle(q) is a second potential field function defined as at least one distance between the current position of the work vehicle and the at least one obstacle position (see at least page 2, section 1.1,  Moiola teaches vector magnitude); 
and wherein the vector calculation unit is configured to calculate the resulting action vector at the current position according to a second expression in which:
F(q) = U(q) = Fatt(q) + Frep(q) = -ΔUatt(q) - ΔUrep(q) (see at least page 3, Moiola teaches vector addition)
wherein:
F(q) is the resulting action vector (see at least page 3, Moiola teaches vector addition);
U(q) is the gradient of the at least one potential field function U(q) (see at least page 13, section 1.3.2, Moiola teaches vector gradients);
Fatt( q) is an action vector component representing attractive forces of the first potential field function at the current position (see at least page 2, section 1.1,  Moiola teaches vector magnitude);
Frep (q) is an action vector representing repulsive forces of the second potential field function at the current position (see at least page 2, section 1.1,  Moiola teaches vector magnitude);
Uatt ( q) is a gradient of the first potential field function for the attractive forces (see at least page 13, section 1.3.2, Moiola teaches vector gradients); and Urep( q) is a gradient of the second potential field function for the repulsive forces (see at least page 13, section 1.3.2, Moiola teaches vector gradients).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.